DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11 – 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 11, the prior art does not disclose an ebike, as claimed, comprising:
a battery assembly configured to be coupled to the frame structure in an installed position at least partially in the hollow tube, the battery assembly including a battery housing and a resilient lateral support configured to resiliently laterally support at least a portion of the battery housing in the hollow tube and press against the inner surface of the hollow tube.  Claims 12 – 28 depend from claim 11, and therefore are also allowed.

Regarding independent claim 29, the prior art does not disclose an ebike as claimed, wherein the battery assembly defines a battery width across the resilient lateral support in an unstressed condition, wherein the inner surface defines an inner width at a location of the resilient lateral support when the battery assembly is in the installed position, and wherein the battery width is larger than the inner width such that the 

Regarding independent claim 30, the prior art does not disclose an ebike as claimed, wherein the battery assembly includes an upper battery mount coupled to an upper end of the battery housing, wherein the upper battery mount includes the resilient lateral support, wherein the upper battery mount includes a first mount member and an opposed second mount member, wherein the first mount member is secured to the upper end of the battery housing by a first threaded fastener and the second mount member is secured to the upper end of the battery housing by a second threaded fastener.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611                         


/JACOB D KNUTSON/           Primary Examiner, Art Unit 3611